In an action to recover damages for libel and slander, the defendant Lillian Partow appeals from so much of an order of the Supreme Court, Nassau County, dated March 8, 1962, as denied with respect to her the motion made by her and by the codefendant to dismiss the “ Third ” cause of action in the complaint, pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice, for failure to state a cause of action. Order, insofar as appealed from, affirmed, without costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.